Case 0:21-cv-61615-KMW Document 1 Entered on FLSD Docket 08/05/2021 Page 1 of 13




                               UNITED STATES CIRCUIT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                    Ft. Lauderdale Division

                                           Case No.: 21-cv-61615

  DANIEL LIRIANO, JR.,

             PLAINTIFF,

  VS.

  GALAXY INTERNATIONAL
  PURCHASING, LLC, AND
  RAUSCH STURM, LLP,

        DEFENDANTS.
  __________________________________________/

                                              COMPLAINT

             1.   This is an action brought under the Fair Debt Collection Practices Act (“FDCPA”),

  15 U.S.C. § 1692, et seq, and the Florida Consumer Collection Practices Act (“FCCPA”), Fla. Stat.

  559.72, et seq. by Daniel Liriano, Jr.

             2.   This case centers on Defendants’ repeated violation of the FDCPA and FCCPA

  despite having prior notice that the conduct leading to this action was violative of law specifically,

  by causing the issuance of writs for the garnishment of Plaintiff’s assets who is not a debtor or

  otherwise liable in any way whatsoever to Defendants for the debt subject of their collection

  efforts.

                                       JURISDICTION AND VENUE

             3.   This Court has diversity jurisdiction pursuant to 28 U.S.C. §1331 and federal

  question jurisdiction under 15 U.S.C. §1692k(d).




                                                                                             1|Page
Case 0:21-cv-61615-KMW Document 1 Entered on FLSD Docket 08/05/2021 Page 2 of 13




         4.        Under U.S.C. § 1367(a), this court has supplemental jurisdiction over Plaintiff’s

  state law FCCPA claim in that it is so related to the federal FDCPA claim that they form part of

  the same case or controversy under Article III of the United States Constitution.

         5.        Venue is proper before this Court under 28 U.S.C. §1391(b) as a substantial part of

  the events or omissions giving rise to the claims occurred in this district.

                                               PARTIES
         6.        Daniel Liriano (“Plaintiff”) is a natural person, otherwise sui juris, who at all

  relevant times hereto resided in Broward County, Florida.

         7.        Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) and the Fla. Stat.

  559.55 et seq.

         8.        Defendant Galaxy International Purchasing, LLC, (herein after “Galaxy”) is a

  Nevada limited liability company that, under belief and information, is primarily engaged in the

  business of purchasing defaulted consumer debt to collect and sue on them. Galaxy is a debt

  collector as defined by 15 U.S.C. § 1692a(6).

         9.        Defendant Rausch Sturm, LLP, (hereinafter “RSLLP,” and together with Galaxy

  “Defendants”) is a Florida limited liability partnership engaged in the practice of law in the state

  of Florida. Under belief and information, RSLLP’s primary focus of practice is representing credit

  issuers and creditors in other words, RSLLP’s regularly performs debt collections for clients such

  as Galaxy.

         10.       Both Defendants held themselves to Plaintiff as debt collectors and are “debt

  collectors” as defined by the FDCPA, 15 U.S.C. § 1692a(6).

         11.       Upon information and belief, at the time Defendants caused the issuance of writs

  of garnishment of Plaintiff’s assets, Defendants knew that Plaintiff was the wrong person to pursue

  such actions against.

                                                                                           2|Page
Case 0:21-cv-61615-KMW Document 1 Entered on FLSD Docket 08/05/2021 Page 3 of 13




                                   GENERAL ALLEGATIONS

         12.     Plaintiff, David Liriano, Jr. was named after his father.

         13.     In June 2008, the Elite Recovery Services, Inc., obtained a default judgment in the

  Circuit Court of the 17th Judicial Circuit in and for Broward County, Florida, case number COWE-

  07-024403. The judgment was based upon an alleged debt owed to Household Bank by Plaintiff’s

  father. A copy of the default judgment is attached hereto as Exhibit “A.”

         14.     The judgment (in the amount of $1,820.98) was entered against Plaintiff’s father.

         15.     Plaintiff’s father died in March 2013.

         16.     In November 2019, Elite Recovery Services, Inc., assigned the judgment to Galaxy.

  A copy of the notice of assignment and motion to amend judgment is attached hereto as Exhibit

  “B.”

         17.     In January 2020, Defendants filed a motion for issuance of writ of garnishment

  directed to Plaintiff and the state court issued a writ shortly thereafter. Copies of the motion and

  writ are attached as composite Exhibit “C.”

         18.     In May 2020, Plaintiff, identified in the context of the state court action as “Third-

  Party,” filed a motion to dismiss the writ of garnishment in the state court. The motion was

  predicated on Plaintiff being the wrong party named in the writ and allegations that Defendants

  violated the FDCPA and FCCA. A copy of the Plaintiff’s state court motion is attached as Exhibit

  “D.”

         19.     On or about June 26, 2020, the state court, having found that the Plaintiff herein is

  the wrong party to be named in the writ, granted the Plaintiff’s motion to dismiss the writ of

  garnishment. A copy of the state court’s order is attached hereto as Exhibit “E.”




                                                                                            3|Page
Case 0:21-cv-61615-KMW Document 1 Entered on FLSD Docket 08/05/2021 Page 4 of 13




          20.     In the order, the state court not only dismissed the writ of garnishment against the

  instant Plaintiff but further ordered, inter alia, that Galaxy shall not attempt to pursue the writ of

  garnishment against the instant Plaintiff and that the instant Plaintiff (identified in the order as the

  “Third party”) shall be entitled to any attorney’s fees and costs resulting from subsequent action

  after this order is issued. Order ¶ 9.

          21.     Noticeably, in December 2020, Defendants amended the state court’s default final

  judgment to include language that states that “[t]his judgment shall not be applicable for collection

  against Third Party, Daniel Liriano, (aka “Daniel Liriano Jr.).” A copy of the amended judgment

  is attached as Exhibit “F.” Thus, Defendants knew that the instant Plaintiff is not the right party to

  name in a writ to collect on the amended judgment.

          22.     In June 2021, in blatant disregard of the state court’s order, and in further violation

  of the FDCPA and FCCPA, the Defendants caused the issuance of yet an additional writ for the

  garnishment of Plaintiff’s assets and served same on Plaintiff’s financial institution Chase Bank.

  A copy of said writ of garnishment was mailed to Plaintiff’s prior counsel of record in the state

  court action.

          23.     On or about August 4, 2021, Defendants filed a motion for entry of final

  garnishment judgment directed at Plaintiff and, again, mailed a copy to Plaintiff’s prior counsel of

  record in the state court action. A copy of the motion is attached hereto as Exhibit “G.”

          24.     Particularly troubling in this case is the fact that RSLLP, as officer of the court, not

  only allowed and assisted in the willful violation of the state court’s order but made

  misrepresentations to the court to induce same to issue yet another unlawful writ of garnishment

  against Plaintiff.




                                                                                              4|Page
Case 0:21-cv-61615-KMW Document 1 Entered on FLSD Docket 08/05/2021 Page 5 of 13




                GENERAL ALLEGATIONS APPLICABLE TO ALL COUNTS

         25.     With respect to the alleged debt, Plaintiff is a consumer as defined by 15 U.S.C. §

  1692a(3) and Defendants are debt collectors as defined by 15.S.C. § 1692a(6).

  The Fair Debt Collection Practices Act.

         26.     Congress enacted the FDCPA in 1977 to “eliminate abusive debt collection

  practices by debt collectors,” 15 U.S.C. §1692(e), and in response to “abundant evidence of the

  use of abusive, deceptive, and unfair debt collection practices by many debt collectors,” which

  Congress found to have contributed “to the number of personal bankruptcies, to marital instability,

  to the loss of jobs, and to invasions of individual privacy.” 15 U.S.C. §1692(a).

         27.     As the Consumer Financial Protection Bureau (“CFPB”)—the federal agency

  tasked with enforcing the FDCPA—explained, “[h]armful debt collection practices remain a

  significant concern today. In fact, the CFPB receives more consumer complaints about debt

  collection practices than about any other issue.” See Brief for the CFPB as Amicus Curiae, Dkt.

  No. 14, p.10, Hernandez v. Williams, Zinman, & Parham, P.C., No. 14-15672 (9th Cir. Aug. 20,

  2014), http://www.ftc.gov/system/files/documents/amicus_briefs/hernandez-v.williams-zinman-

  parham-p.c./140821briefhernandez1.pdf. (Last accessed July 1, 2021)

         28.     The FDCPA is, for the most part, a strict liability statute, and debt collectors are

  generally liable for violations even if they are not knowing or intentional. Clark v. Cap. Credit &

  Collection Servs., Inc., 460 F.3d 1162, 1175-77 (9th Cir. 2006).

         29.     For claims arising under the Fair Debt Collection Practices Act, such claims are

  assessed using the “least sophisticated debtor” standard. LeBlanc v. Unifund CCR Partners, 601

  F.3d 1185, 1193, 1201 (11th Cir. 2010).




                                                                                          5|Page
Case 0:21-cv-61615-KMW Document 1 Entered on FLSD Docket 08/05/2021 Page 6 of 13




           30.    Section 1692a(6) of the FDCPA defines “debt collector” as “any person . . . in any

  business the principal purpose of which is the collection of any debts, or who regularly collects or

  attempts to collect, directly or indirectly, debts.”

  The Florida Consumer Collection Practices Act.

           31.    With respect to the alleged debt, Plaintiff is a debtor as defined by Fla. Stat.

  559.55 et seq and Defendants are consumer collection agencies as defined by Fla. Stat. 559.55 et

  seq.

           32.    The FCCPA is a strict liability statute.

           33.    The FCCPA is “[a]n analogue to the FDCPA” that “[p]rovides similar and

  additional protections for consumers in Florida.”      Cedre v. Rushmore Loan Mgmt. Servs., LLC,

  No. 6:17-cv-511-Orl-37KRS, 2018 WL 7284657, at *2 (M.D. Fla. Jan. 19, 2018).

           34.    The FCCPA states, in pertinent part, that “[i]n collecting consumer debts, no person

  shall . . . [c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is

  not legitimate, or assert the existence of some other legal right when such person knows that the

  right does not exist.” § 559.72(9), Fla. Stat. Additionally, the FCCPA contains a civil remedy

  provision that allows debtors to “bring a civil action against a person violating the provisions of s.

  559.72...” Id. § 559.77(1). The FCCPA further states that “[i]n applying and construing this

  section, due consideration and great weight shall be given to the interpretations of the Federal

  Trade Commission and the federal courts relating to the federal Fair Debt Collection Practices

  Act.” Id. § 5599.77(5).

         COUNT I – VIOLATION OF SECTIONS 1692e(5) and 1692F(1) OF THE FDCPA

           35.    Plaintiff realleges, reaffirms, and restates his allegations in paragraphs 12- 34 and

  further states that:



                                                                                              6|Page
Case 0:21-cv-61615-KMW Document 1 Entered on FLSD Docket 08/05/2021 Page 7 of 13




         36.     Under Section 1692e(5) of the FDCPA, debt collectors are prohibited from

  threatening any action that cannot legally be taken.

         37.     Under Section 1692f(1) of the FDCPA, debt collectors may only collect amounts

  that are expressly authorized by the agreement creating the debt or permitted by law.

         38.     As stated above, the state court’s order attached hereto as Exhibit “D” clearly and

  unequivocally declares that Plaintiff is the wrong party to be named in a writ used to collect on the

  state court’s judgment, and enjoined Defendants from further attempting to collect such debt from

  the Plaintiff herein. Defendants’ own filing of the amended final judgment attached hereto as

  Exhibit “E” includes language confirming the Defendants’ knowledge and understanding of the

  state court’s findings and ruling.

         39.     Inexplicably and, notwithstanding the foregoing, Defendants wrongfully procured

  a new writ which they are using in an ongoing attempt to seize Plaintiff’s assets to collect a debt

  they know is not Plaintiff’s to pay.

         40.     Most disturbingly is the fact that, RSLLP, as officer of the court, has willfully

  participated in such a scheme by making misrepresentations to the state court so as to secure a writ

  it knows to be unlawful and which RSLLP is actively using to try and seize Plaintiff’s assets at

  Chase Bank.

         41.     The Defendants’ recidivism in issuing yet a new writ of garnishment is inexcusable,

  reflects the Defendants’ disregard for the courts and law, and is the type of behavior that the

  FDCPA seeks protect consumers from.

         42.     The Defendants’ violations of the FDCPA have harmed Plaintiff causing him

  emotional distress, embarrassment, and forced him to incur additional costs to enjoin Defendants’

  willful violation of the court’s order and law.



                                                                                            7|Page
Case 0:21-cv-61615-KMW Document 1 Entered on FLSD Docket 08/05/2021 Page 8 of 13




          WHEREFORE, based on the facts and law applicable in this case, Plaintiff requests that

  this Court find that the Defendants violated Sections 1692e(5) and 1692f(1) of the FDCPA as a

  matter of law and enter damages in favor of Plaintiff and against Defendants; impose punitive

  damages against the Defendants; tax Defendants with Plaintiff attorney’s fees and costs; and enter

  any such further relief as the Court deem fair and just. Additionally, with respect to Defendant

  Rausch Sturm, LLP, Plaintiff requests that the court imposes further sanctions against said

  Defendant for its role in disobeying the state court’s order, allowing further willful

  misrepresentations to the court despite said Defendant being an officer of the court, and lending

  itself to Galaxy’s willful violations of the state court’s order and the FDCPA.

             COUNT II – VIOLATION OF SECTION 1692E(2)(A) OF THE FDCPA

          43.     Plaintiff realleges, reaffirms, and restates his allegations in paragraphs 12- 34 and

  further states that:

          44.     Garnishing wages from someone who did not the debt falsely represents the legal

  nature of the debt under section 1692e(2)(A) of the FDCPA.

          45.     Other courts agree that attempting to collect a debt from a non-debtor “constitutes

  a ‘false representation’ as to the character or status of the debt in violation of 1692e.” Stuart v. AR

  Res., Inc., 2011 WL904167 at *4 & n.2 (E.D. Pa. Mar. 16, 2011); Velazquez v. NCO Fin. Sys.,

  Inc., 2011 WL2135633 at *5 (E.D. Pa. May 31, 2011).

          46.     Other courts have stated that persistently making demands on someone for payment

  from a person not obligated to repay the debt gives rise to liability under the FDCPA “as a matter

  of law because it is, ipso facto, a false representation about the status or character of the debt.”

  Owens v. Howe, 2004 WL 6070565 at *11 (N.D. Ind. Nov. 8, 2004). Liability for falsely

  representing the character or legal status of a debt can be predicated upon conduct that was neither


                                                                                              8|Page
Case 0:21-cv-61615-KMW Document 1 Entered on FLSD Docket 08/05/2021 Page 9 of 13




  knowing nor intentional. Gearing v. Check Brokerage Corp., 233 F.3d 469, 473 (7 Cir. 2000);

  Clark v. Capital Credit & Collection Servs., Inc., 460thF.3d 1162, 1174-75 (9 Cir. 2006).

         47.     By seeking and/or serving the writ of garnishment, Defendants misrepresented the

  nature of the debt. Moreover, every garnishment of Plaintiff’s assets constitutes a violation of

  Section 1692e(2)(A) of the FDCPA.

         48.     Most disturbingly is the fact that, defendant RSLLP, as officer of the court, believed

  to be almost exclusively dedicated to debt collection and thus presumedly knowledgeable of both

  the FDCPA and FCCPA, has actively cooperated in the Judgement Creditor further violations of

  both FDCPA and FCCPA, and willfully participated in such a scheme by making

  misrepresentations to the state court so as to secure a writ it knows to be unlawful and which

  RSLLP is actively using to try and seize Plaintiff’s assets at Chase Bank.

         49.     The Defendants’ recidivism in issuing yet a new writ of garnishment is inexcusable,

  reflects the Defendants’ disregard for the courts and law, and is the type of behavior that the

  FDCPA seeks protect consumers from.

         50.     The Defendants’ violations of the FDCPA have harmed Plaintiff causing him

  emotional distress, embarrassment, and forced him to incur additional costs to enjoin Defendants’

  willful violation of the court’s order and law.

         WHEREFORE, based on the facts and law applicable in this case, Plaintiff requests that

  this Court find that Defendants violated Section 1692e(2)(A) of the FDCPA as a matter of law and

  enter damages in favor of Plaintiff and against Defendants; impose punitive damages against the

  Defendants; tax Defendants with Plaintiff attorney’s fees and costs; and enter any such further

  relief as the Court deem fair and just. Additionally, with respect to Defendant Rausch Sturm, LLP,




                                                                                            9|Page
Case 0:21-cv-61615-KMW Document 1 Entered on FLSD Docket 08/05/2021 Page 10 of 13




   Plaintiff requests that the court imposes sanctions against said Defendant for its willful

   misrepresentations to the court despite said Defendant being an officer of the court .

                 COUNT III – VIOLATION OF SECTION 1692E(10) OF THE FDCPA

           51.      Plaintiff realleges, reaffirms, and restates his allegations in paragraphs 12- 34 and

   further states that:

           52.      Defendants violated Section 1692e(10) of the FDCPA by using “any false

   representation or deceptive means to collect or attempt to collect any debt or to obtain information

   concerning a consumer.”

           53.      Defendants sought a writ of garnishment by providing the state court with

   incomplete information on the judgment debtor and are seemingly in violation of the state court’s

   order and Defendants own amended final judgment.

           54.      Defendants are actively using the ill-gotten writ of garnishment as a false

   representation to Plaintiff’s bank that Defendants have the legal right to seize Plaintiff’s assets

   when they know they do not have such legal right.

           55.      Most disturbingly is the fact that, RSLLP, as officer of the court, has willfully

   participated in such fraudulent scheme.

           56.      The Defendants’ recidivism in issuing yet a new writ of garnishment is inexcusable,

   reflects the Defendants’ disregard for the courts and law, and is the type of behavior that the

   FDCPA seeks protect consumers from.

           57.      The Defendants’ violations of the FDCPA have harmed Plaintiff causing him

   emotional distress, embarrassment, and forced him to incur additional costs to enjoin Defendants’

   willful violation of the court’s order and law.




                                                                                             10 | P a g e
Case 0:21-cv-61615-KMW Document 1 Entered on FLSD Docket 08/05/2021 Page 11 of 13




           WHEREFORE, based on the facts and law applicable in this case, Plaintiff requests that

   this Court find that Defendants violated Section 1692e(10) of the FDCPA as a matter of law and

   enter damages in favor of Plaintiff and against Defendants; impose punitive damages against the

   Defendants; tax Defendants with Plaintiff attorney’s fees and costs; and enter any such further

   relief as the Court deem fair and just. Additionally, with respect to Defendant Rausch Sturm, LLP,

   Plaintiff requests that the court imposes sanctions against said Defendant for its willful

   misrepresentations to the court despite said Defendant being an officer of the court.

                            COUNT IV – VIOLATION OF THE FCCPA

           58.     Plaintiff realleges, reaffirms, and restates his allegations in paragraphs 12- 34 and

   further states that:

           59.     Like the FDCPA, the FCCPA prohibits creditors and debt collectors from engaging

   in fraudulent, abusive, and harassing tactics in collecting debts for the State of Florida.

           60.     The Florida Consumer Collection Practices Act (“FCCPA”), Fla. Stat. §§ 559.55–

   .785, was enacted as an “addition to the requirements and regulations of the [FDCPA],” and its

   goal is -4 - “to provide the consumer with the most protection possible under either state or federal

   statute.” Fla. Stat. § 559.565; LeBlanc, 601 F.3d at 1192.Section 559.72(9) prohibits a person

   collecting consumer debts from claiming, attempting, or threatening “to enforce a debt when such

   person knows that the debt is not legitimate, or assert[ing] the existence of some other legal right

   when such person knows that the right does not exist.”

           61.     Section 559.72(9) of the FCCPA prohibits debt collectors to claim, attempt, or

   threaten to enforce a debt when such person knows that the debt is not legitimate, or assert the

   existence of some other legal right when such person knows that the right does not exist.




                                                                                             11 | P a g e
Case 0:21-cv-61615-KMW Document 1 Entered on FLSD Docket 08/05/2021 Page 12 of 13




          62.     As stated above, the state court’s order attached hereto as Exhibit “D” clearly and

   unequivocally declares that Plaintiff is the wrong party to be named in a writ used to collect on the

   state court’s judgment, further and enjoined Defendants from further attempting to collect such

   debt from the instant Plaintiff. Defendant’s own filing of the amended final judgment attached

   hereto as Exhibit “E” includes language confirming the Defendants’ knowledge and understanding

   of the state court’s findings and ruling.

          63.     Notwithstanding the foregoing, Defendants wrongfully procured a new writ which

   they are using in an ongoing attempt to seize Plaintiff’s attempts to collect an unlawful debt.

          64.     Most disturbingly is the fact that RSLLP, as officer of the court, believed to be

   almost exclusively dedicated to debt collection and thus presumedly knowledgeable of both the

   FDCPA and FCCPA, has actively cooperated in the Judgement Creditor further violations of both

   FDCPA and FCCPA, and willfully participated in such a scheme by making misrepresentations to

   the state court so as to secure a writ it knows to be unlawful and which RSLLP is actively using to

   try and seize Plaintiff’s assets at Chase Bank.

          65.     The Defendants’ recidivism in issuing yet a new writ of garnishment is inexcusable,

   reflects the Defendants’ disregard for the courts and law, and is the type of behavior that the

   FCCPA seeks protect consumers from.

          66.     The Defendants’ violations of the FCCPA have harmed Plaintiff causing him

   emotional distress, embarrassment, and forced him to incur additional costs to enjoin Defendants’

   willful violation of the court’s order and law.

          WHEREFORE, based on the facts and law applicable in this case, Plaintiff requests that

   this Court find that the Defendants violated the FCCPA as a matter of law and enter damages in

   favor of Plaintiff and against Defendants; impose punitive damages against the Defendants; tax



                                                                                            12 | P a g e
Case 0:21-cv-61615-KMW Document 1 Entered on FLSD Docket 08/05/2021 Page 13 of 13




   Defendants with Plaintiff attorney’s fees and costs; and enter any such further relief as the Court

   deem fair and just. Additionally, with respect to Defendant Rausch Sturm, LLP, Plaintiff requests

   that the court imposes further sanctions against said Defendant for its role in disobeying the state

   court’s order, allowing further willful misrepresentations to the court despite said Defendant being

   an officer of the court, and lending itself to Galaxy’s willful violations of the state court’s order

   and the FCCPA.

                                     TRIAL BY JURY REQUESTED

   Plaintiff requests a trial by jury in this case.


                                                      Respectfully submitted this August 5, 2021,



                                                      By: /s/ Kristen D. Montgomery
                                                       Michael A. Citron, Esq.
                                                       Florida Bar No.: 105083
                                                       Kristen D. Montgomery, Esq.
                                                       FBN: 1003495
                                                       MAC Legal, P.A.
                                                       4601 Sheridan Street
                                                       Suite #205
                                                       Hollywood, FL 33021
                                                       (954) 395-2954 - Telephone
                                                       michael@maclegalpa.com for E-Mail
                                                       Correspondence
                                                       service@maclegalpa.com for E-Service




                                                                                             13 | P a g e
